MEMORANDUM **
Margarito Perez-Cruz appeals his guilty-plea conviction and 30-month sentence for illegally reentering the United States following deportation, in violation of 8 U.S.C. § 1326. Perez-Cruz’s attorney has filed a brief and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Perez-Cruz has not filed a pro se supplemental brief.
Counsel has not identified any non-frivolous issues for appeal. Our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), also discloses no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.